       Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 1 of 41 PageID #:456




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS

AYUR TSYBIKOV,                                 )
ALEH LINIOU                                    )
    Plaintiffs,                                )
                                               )
v.                                             ) Civil Action 19-cv-03334
                                               )
OLEKSANDR DOVGAL,                              )
ALINA KIM,                                     )
DVL EXPRESS INC,                               )
ALTEX LOGISTICS INC                            )
     Defendants.                               )

                    FIRST AMENDED CLASS ACTION COMPLAINT



Julia Bikbova
Bikbova Law Offices, P.C.
666 Dundee Road, Suite 1604
Northbrook, IL 60062
(847) 730-1800
julia@bikbovalaw.com
ARDC 6291400

                                                                    Attorney for Plaintiffs




                                           1
       Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 2 of 41 PageID #:457




I.       NATURE OF THE CASE…………………………………………………...………..3
II.      PARTIES…………………………………………………………………………..….4
III.     JURISDICTION AND VENUE………………………………………………………6
IV.      RELEVANT STATUTES AND REGULATIONS…………………………………...7
V.       PROCEDURAL HISTORY…………………………………………………………...9
VI.      STATEMENT OF FACTS…………………………………………………...………10
VII.     CLASS ALLEGATIONS…………………………………………………………….27
VIII. COUNT I…………………………………………………………………..……........34
IX.      COUNT II…………………………………………………………………..…..……36
X.       PRAYER FOR RELIEF……………………………………………………………...39




                                           2
    Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 3 of 41 PageID #:458



        Plaintiffs Ayur Tsybikov and Aleh Liniou, individually and on behalf of all other

similarly situated current and former employees of Defendant companies DVL Express, Inc.

(‘DVL’) and Altex Logistics, Inc. (‘Altex’), by their attorney, Julia Bikbova of Bikbova Law

Offices, P.C., bring their claims as a class action pursuant to Rule 23 of the Federal Rules of

Civil Procedure, The Illinois Wage Payment and Collection Act, (“IWPCA”), 820 ILCS §

115/2, § 115/3, § 115/4, § 115/5, § 115/9, § 115/10, § 115/13 and § 115/14 and Illinois

common law against DVL and Altex, (collectively referred to as “Corporate Defendants”

or “Defendant companies”), Oleksandr Dovgal and Alina Kim (“Individual Defendants”),

and alleges, based upon investigations made by their counsel, as follows:

                             I.     NATURE OF THE CASE

 1. Plaintiff Ayur Tsybikov worked as a truck driver for Defendant Companies DVL and

     Altex Logistics, which are owned and operated by Oleksandr Dovgal and Alina Kim.

     Throughout his employment, he was misclassified as an independent contractor, and

     consistently underpaid. Defendants made deductions from Ayur Tsybikov’s paychecks,

     which he did not consent to and was not alerted to beforehand. Defendants also forged

     or “doctored” the logbooks and freight/load confirmations based on which the

     Plaintiff’s compensation was calculated and paid, resulting in underpayment of wages

     he actually earned.

 2. Plaintiff Aleh Liniou worked as a truck driver for Defendant Companies DVL and

     Altex Logistics, which are owned and operated by Oleksandr Dovgal and Alina Kim.

     Throughout his employment, he was misclassified as an independent contractor.

     Defendants made deductions from Aleh Liniou’s paychecks, which he did not consent

     to and was not alerted to beforehand. By doing so, Defendant Companies and the

     Individual Defendants, who controlled them and directed their policies of

                                                3
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 4 of 41 PageID #:459



    misclassification of drivers and deductions, violated multiple provisions of the Illinois

    Wage Payment and Collection Act, 820 ILCS § 115/.

3. Similarly, Defendant Companies and Individual Defendants committed common law

    violations- namely, civil conspiracy to commit IWPCA violations.

4. Plaintiffs bring this action on a class basis as to all causes of action and bases for relief,

    on behalf of all similarly situated drivers who worked or work at Defendant Companies

    or any related (sister, parent, subsidiary) companies. The violations experienced by Mr.

    Tsybikov and Mr. Liniou were not discrete occurrences, but constituted a business

    model for DVL and Altex. The vast majority (if not all) of the truck drivers who worked

    or work for said companies were or are misclassified, underpaid, and subjected to illicit

    deductions.

                                      II.     PARTIES

5. Plaintiff Ayur Tsybikov is a resident of Illinois and worked as a truck driver in Illinois,

    compensated on a per mile basis and later on as a per hauled cargo load basis as a non-

    exempt employee for Defendant companies in the state of Illinois, during the applicable

    statute of limitations period, and at all relevant times was a full time Illinois employee

    within the meaning of the IWPCA, 820 ILCS § 115/2.

6. Plaintiff Aleh Liniou works as a truck driver in Illinois, compensated on a per mile basis,

    as a non-exempt employee for Defendant companies in the state of Illinois, during the

    applicable statute of limitations period, and at all relevant times was and is a full time

    Illinois employee within the meaning of the IWPCA, 820 ILCS § 115/2.

7. Plaintiffs bring this case on behalf of themselves and others who currently work, and

    who previously worked as drivers for Defendants at any time during the relevant statute

    of limitations preceding the filing of the original complaint (hereinafter “Violation
                                                4
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 5 of 41 PageID #:460



   Period”).

8. At all relevant times hereto, Defendant DVL Express Inc. has been an Illinois

   corporation engaged in transportation and delivery business in Illinois and throughout

   the United States. DVL conducts business in Illinois and operates facilities in Illinois.

   Its principal place of business is 2064 W. 167th Str, Markham, IL 60428. Defendant

   DVL Express has at all relevant times been an “employer” of Plaintiffs and other

   similarly situated truck drivers of Defendant companies within the meaning of the

   IWPCA, 820 ILCS § 115/2.

9. Defendant Oleksandr Dovgal is a resident of the State of Illinois, and on information

   and belief, is the sole shareholder of DVL and has been its incorporator, founder,

   registered agent, President, and officer from its inception through to the present day.

   Defendant Dovgal was and is DVL’s key decision maker and its actual executive, who

   has had and exercised key decision powers with respect to payment of compensation to

   truck drivers working for the defendant companies, the misclassification of drivers as

   independent contractors, and deductions made from drivers’ compensation. Defendant

   Dovgal caused or otherwise knowingly permitted DVL to violate provisions of the

   IWPCA. As such, at all relevant times Defendant Dovgal has been an “employer” of

   Plaintiffs within the meaning of the IWPCA, 820 ILCS § 115/13.

10. At all relevant times hereto, Defendant Altex Logistics has been an Illinois corporation

   engaged in transportation and delivery business in Illinois and throughout the United

   States. Its principal place of business is 2064 W. 167th Str, Markham, IL 60428. Altex

   Logistics conducts business in Illinois and operates facilities in Illinois. Altex Logistics

   has at all relevant times been an “employer” of Plaintiffs and other similarly situated

   employees of Defendant companies within the meaning of the IWPCA, 820 ILCS §

                                               5
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 6 of 41 PageID #:461



   115/2.

11. Defendant Alina Kim is a resident of State of Illinois, and on information and belief, is

   the sole shareholder of Altex Logistics and has been its incorporator, founder, registered

   agent, President, and officer from its inception through to the present day, as well as

   the key decision maker as to compensation of the drivers and its actual executive.

   Defendant Kim was and is Altex Logistics’ key decision maker and its actual executive,

   who has had and exercised key decision powers with respect to payment of

   compensation to truck drivers working for the defendant companies, the

   misclassification of drivers as independent contractors, and deductions made from

   drivers’ compensation. Defendant Kim caused or otherwise knowingly permitted Altex

   Logistics to violate provisions of the IWPCA. As such, at all relevant times Defendant

   Kim has been an “employer” of Plaintiffs within the meaning of the IWPCA, 820 ILCS

   § 115/13.

12. Defendant Oleksandr Dovgal was and is DVL’s and Altex Logistics’ key decision

   maker and its actual executive, who has had and exercised key decision powers with

   respect to payment of compensation to truck drivers working for either or both

   defendant companies, the misclassification of drivers as independent contractors, and

   deductions made from drivers’ compensation. Defendant Dovgal caused or otherwise

   knowingly permitted DVL and Altex Logistics to violate provisions of the IWPCA. As

   such, at all relevant times Defendant Dovgal has been an “employer” of Plaintiff within

   the meaning of the IWPCA, 820 ILCS § 115/13.

                III.    JURISDICTION AND VENUE

13. This court has personal jurisdiction over Plaintiffs and the class they seek to represent

   because putative class members are citizens of the State of Illinois and/or work or
                                              6
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 7 of 41 PageID #:462



   worked in the State of Illinois, including this judicial district, for the Defendant

   companies.

14. This Court has personal jurisdiction over Defendants because the Defendants do

   business in the State of Illinois, including this judicial district, and their conduct in the

   State of Illinois, including this judicial district, underlies all claims in this suit. This

   Court has subject matter jurisdiction pursuant to the Class Action Fairness Act of 2005,

   28 U.S.C. § 1332(d)(2) as this matter is a civil action in which the matter in controversy

   exceeds the sum or value of $5,000,000, exclusive of interest and costs, and is a class

   action in which some members of a class of plaintiffs are citizens of a State different

   from any defendant.

15. Venue is proper in this District pursuant to 28 U.S.C§ 1391(b)(2) because a substantial

   part of the events or omissions which gave rise to IWPCA violations occurred in the

   Northern District of Illinois.

                          IV. RELEVANT STATUTES AND REGULATIONS

16. The Illinois Wage Payment and Collection Act ((820 ILCS 115/) protects Illinois

   workers from misclassification, underpayment of wages and compensation,

   unauthorized deductions, and untimely payment of earned compensation. Just as other

   Illinois wage laws, the IWPCA is a public interest law.

17. Under Section 2 of the IWPCA, “For all employees, other than separated employees,

   "wages" shall be defined as any compensation owed an employee by an employer

   pursuant to an employment contract or agreement between the 2 parties, whether the

   amount is determined on a time, task, piece, or any other basis of calculation.” 820 ILCS

   115/2.

18. Under Section 3 of the IWPCA, “Every employer shall be required, at least semi-

                                               7
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 8 of 41 PageID #:463



   monthly, to pay every employee all wages earned during the semi-monthly pay period.”

   820 ILCS 115/3.

19. Under Section 4 of the IWPCA, “All wages earned by any employee during a semi-

   monthly or bi-weekly pay period shall be paid to such employee not later than 13 days

   after the end of the pay period in which such wages were earned. All wages earned by

   any employee during a weekly pay period shall be paid not later than 7 days after the end

   of the weekly pay period in which the wages were earned. All wages paid on a daily

   basis shall be paid insofar as possible on the same day as the wages were earned, or not

   later in any event than 24 hours after the day on which the wages were earned.” 820

   ILCS 115/4.

20. Under Section 5 of the IWPCA, “Every employer shall pay the final compensation of

   separated employees in full, at the time of separation, if possible, but in no case later

   than the next regularly scheduled payday for such employee.” 820 ILCS 115/5.

21. Under Section 9 of the IWPCA, “Except as hereinafter provided, deductions by

   employers from wages or final compensation are prohibited unless such deductions are

   (1) required by law; (2) to the benefit of the employee; (3) in response to a valid wage

   assignment or wage deduction order; (4) made with the express written consent of the

   employee, given freely at the time the deduction is made; (5) made by a municipality

   with a population of 500,000 or more . . . or (6) made by a housing authority in a

   municipality with a population of 500,000 or more…” 820 ILCS 115/9.

22. Under Section 9.5 of the IWPCA, “An employer shall reimburse an employee for all

   necessary expenditures or losses incurred by the employee within the employee's scope

   of employment and directly related to services performed for the employer. As used in

   this Section, "necessary expenditures" means all reasonable expenditures or losses

                                             8
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 9 of 41 PageID #:464



   required of the employee in the discharge of employment duties and that inure to the

   primary benefit of the employer.”

23. Under Section 10 of the IWPCA, “Employers shall notify employees, at the time of

   hiring, of the rate of pay and of the time and place of payment. Whenever possible, such

   notification shall be in writing and shall be acknowledged by both parties. Employers

   shall also notify employees of any changes in the arrangements, specified above, prior

   to the time of change.” 820 ILCS 115/10.

24. Under Section 13 of the IWPCA, “In addition to an individual who is deemed to be an

   employer pursuant to Section 2 of this Act, any officers of a corporation or agents of an

   employer who knowingly permit such employer to violate the provisions of this Act shall

   be deemed to be the employers of the employees of the corporation.” 820 ILCS 115/13.

25. Under Section 14(a) of the IWPCA, “Any employee not timely paid wages, final

   compensation, or wage supplements by his or her employer as required by this Act shall

   be entitled to recover through a claim filed with the Department of Labor or in a civil

   action, but not both, the amount of any such underpayments and damages of 2% of the

   amount of any such underpayments for each month following the date of payment during

   which such underpayments remain unpaid. In a civil action, such employee shall also

   recover costs and all reasonable attorney's fees. 820 ILCS 115/14.

                             V. PROCEDURAL HISTORY

26. The instant matter was instituted via a Class Action Complaint, filed by Plaintiff

   Tsybikov in the Circuit Court of Cook County, Illinois, Chancery Division, on February

   13, 2019 under Civil Action No. 2019-CH-01814. The Complaint alleged seven causes

   of action, with counts for violations of the IWPCA, common law fraud, civil

   conspiracy, accounting, and unjust enrichment.

                                              9
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 10 of 41 PageID #:465



27. On February 14, 2019, Plaintiff filed (lodged) a Motion for Class Certification Pursuant

   to Rule 5/2-801 of the Illinois Code of Civil Procedure.

28. On April 4, 2019, Plaintiff filed a Motion for Default Judgment.

29. On May 9, 2019, Defendants filed a Motion to Quash Service of Process of Plaintiff’s

   Complaint.

30. On May 17, 2019, Defendants filed a Notice of Removal to this Court and removed this

   case pursuant to the Federal Class Action Fairness Act, 28 U.S.C. § 1446 and 1453.

   Plaintiff Tsybikov conceded to jurisdiction of this Court and filed an Amended

   Complaint to conform it to the rules of this federal district Court, but without any

   substantive changes.

31. On August 22, 2019, Defendants filed their Motion to Dismiss Plaintiff’s Amended

   Class Action Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

32. After the review of the fully briefed Motion to Dismiss, on October 16, 2019, this Court

   granted Defendants’ Motion to Dismiss in part, dismissing Plaintiff’s claims for

   common law fraud, accounting, and unjust enrichment and denying the motion to

   dismiss Plaintiff’s IWPCA claim and conspiracy to commit IWPCA violations claim.

33. Plaintiff Tsybikov now wishes to join another named Plaintiff, Alex Liniou, in the

   instant First Amended Complaint, file an amended Motion to Certify the Class with

   this Court, and this Court granted leave for said amendments on November 6, 2019 to

   be filed on or before November 20, 2019.

34. Separately and apart from this First Amended Complaint, Mr. Tsybikov will be seeking

   reconsideration of dismissal of certain causes of action by way of a motion to

   reconsider.

                          VI. STATEMENT OF FACTS

                                             10
       Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 11 of 41 PageID #:466



Plaintiff Ayur Tsybikov’s employment

     35. During the time of Plaintiff Tsybikov’s and others’ similarly situated employment with

         the Defendants, he worked as a truck driver delivering goods across state lines.

     36. Mr. Tsybikov worked for DVL as a truck driver between August 2014 and August

         2017. He was hired by DVL to work for DVL and its related companies, and drove a

         truck with DVL branding; Mr. Tsybikov also occasionally pulled loads for Altex

         Logistics and believes he has been compensated by Altex from time to time.

     37. Ayur Tsybikov learned of the truck driver position at Defendant companies through a

         friend who was employed by Defendants; the friend was leaving the company, and

         knew that a position would be open.

     38. In early August of 2014, Defendant Dovgal conducted a phone interview with Mr.

         Tsybikov. Mr. Tsybikov was at home, and Defendant Dovgal, presumably was at his

         DVL office.

   39. During Mr. Tsybikov’s interview, Defendant Dovgal told him that he could only work

       for Defendant Company and no other trucking company, and that this would be a full-

       time commitment on his part. Defendant Dovgal said that he would pay Mr. Tsybikov

       $0.48 for each mile driven, and said that if he agreed, he could have the job.

   40. Defendant Dovgal said to Plaintiff Tsybikov that he always pays his drivers in full all

       they are promised and on time. This was the first job as a truck driver that Mr. Tsybikov

       to be had and he had no reason to expect that he would be misclassified, underpaid,

       defrauded.

   41. Mr. Tsybikov accepted the offer. In fact, this agreement’s terms were reflected in the

       very first paycheck and settlement report that Mr. Tsybikov received, under which he

       was paid 48 cents per mile for the work he performed but was not paid for all the work
                                                  11
    Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 12 of 41 PageID #:467



    he performed.

42. For the first year of Mr. Tsybikov’s employment as a company driver, he does not recall

    signing any documents or contracts and certainly is not in possession of any such

    documents.

43. A year later, Defendant Dovgal told Mr. Tsybikov to sign a lease agreement. This lease

    agreement formed part of a misclassification scheme common in trucking companies:

    Plaintiff would lease a truck from Defendants, and then lease it back to them in order for

    Defendant companies to enable their drivers to drive under Defendant companies’ DOT

    number and motor carrier authority. Defendant Dovgal said that if Mr. Tsybikov refused

    to participate in this arrangement, his employment would be terminated.

  44.Plaintiff Tsybikov’s employment was made up of three phases: first, he worked as a

     driver compensated on a per mile basis between August 2014 – July 2015- for the first

     four months he was paid $0.48 per mile, and thereafter was paid $0.53 per mile. In the

     second phase, he then worked as a driver compensated on a percentage of a load/freight

     confirmation basis (“per load” basis) from July 2015 until May 2017. In May 2017, he

     signed a bill of sale for his truck he purchased from DVL in order to become a quasi-

     owner-operator until he left the company in August 2017. During this “owner-

     operator” phase, he was also paid on a per load basis.

  45. The Defendants failed and refused to pay Plaintiff Tsybikov for some work performed

     during each of these three phases.

  46. When Plaintiff Tsybikov worked on a per mile basis, Defendants only paid him for

     approximately 90% of the miles he drove, decreasing his compensation by

     approximately 10%. Plaintiff drove an average of 13,000 miles a month during the

     period that he was compensated on a per mile basis; as his agreed rate of pay was to be

                                               12
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 13 of 41 PageID #:468



   $0.48/mile for the first four months and $0.53/mile for the next six months, he was

   underpaid by at least $6,630 during his ten months spent driving on a per mile basis.

47. The reduction in the miles he drove for Defendant companies and based on which he

   was compensated, arose as a result of the Defendant companies paying “zip code to zip

   code”, as opposed to the odometer miles based on actual routs Plaintiff Tsybikov had

   to take or was ordered to take.

48. Mr. Tsybikov noticed he was being underpaid, and immediately spoke to other drivers,

   who reported they have experienced similar underpayment for a long period prior,

   including prior to Mr. Tsybikov’s employment with Defendant companies.

49. When Plaintiff Tsybikov transitioned to compensation on a per load basis in July of

   2015, he was given some papers to sign, and had a conversation with Defendants

   Dovgal and Kim at their office. Defendant Dovgal promised to pay him fairly, and told

   him, in Russian, that Dovgal didn’t “doctor” any figures, and that Plaintiff would be

   paid 90% of the freight confirmation, and 88% of the same for a partial load, and that

   he would pay on time. Defendant Kim explained that the only deductions from his

   compensation would be the standard “lease” payments each month for truck and trailer

   and insurance, and that he would not be “charged” for any violations or repairs.

50. During Plaintiff Tsybikov’s employment as a per load driver, he received plausible

   freight confirmation figures at first, and then the rates began decreasing. At one point,

   during the second half of 2015, he received a freight confirmation for $800 and called

   the broker to check, and the broker said the true confirmation had actually been $1,000.

   Defendant DVL’s dispatcher, and later on Dovgal himself, insisted that $800 was the

   correct sum, and refused to pay more, thus underpaying Plaintiff by 20%.

51. In sum, throughout his employment with Defendant companies, nearly 90% or more of

                                             13
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 14 of 41 PageID #:469



   freight confirmations, based on which Mr. Tsybikov was paid, were doctored or

   otherwise falsified by Defendant companies.

52. Upon speaking to other drivers, Plaintiff Tsybikov learned that those paid per load had

   also been underpaid for many years prior to Plaintiff’s employment with Defendant

   companies but that they were afraid to complain.

53. During Plaintiff Tsybikov’s first phase of employment, August 2014-July 2015 as a per

   mile driver, he was charged $5,500 in deductions from his pay, for reasons such as

   ‘violation’ or ‘bad tires’, which were never discussed or agreed upon. He was also

   underpaid by approximately 10% of all miles driven; he drove an estimated 13,000

   miles per month, and so was underpaid by an approximate $2,496 for his first four

   months and $5,512 for the next eight months. In total, Plaintiff was underpaid by a total

   of $16,008.

54. In the 48 months since, $25,405.82 in statutory interest under the IWPCA has accrued,

   for a total of $41,413.82 to the date of filing this First Amended Complaint.

55. During Plaintiff’s second phase of employment, July 2015-May 2017, when he was

   paid per load as a company driver, he was charged $4,122 in deductions which were

   never discussed or agreed upon. These included $800 for towing and $3,322.44,

   deducted over four paychecks, for ‘DVL claim’ and ‘improper delivery conduct’.

56. During this period, or “phase II”, Plaintiff was also underpaid for each load by

   approximately $1,000 per month for twenty months due to Defendant companies

   paying him based on doctored or falsified freight confirmations. In total, Plaintiff was

   underpaid by a total of $24,122; in the 26 months since, $16,244.19 in statutory interest

   under the IWPCA has accrued, for a total of $40,366.19 to the date of filing this

   complaint.
                                             14
       Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 15 of 41 PageID #:470



     57. During Plaintiff’s third phase of employment, May 2017-August 2017, when he was

         paid per load as a quasi owner-operator, he was charged $9,330 in deductions which

         were never discussed or agreed upon. These included $890 for ‘truck repair’; $940 for

         ‘violation’; $2,000, $2500 in ‘claims for load’; $2,700 for ‘bad tires’; and $300 for

         ‘chains’. During this period, Plaintiff was also underpaid for each load by

         approximately $1,000 per month for four months due to Defendant companies paying

         him based on doctored or falsified freight confirmations.

     58. In total, Plaintiff was underpaid by a total of $13,330 during “phase III”; in the 22

         months since, $7,277.91 in statutory interest under the IWPCA has accrued, for a total

         of $20,607.91 to the date of filing this complaint.

     59. Altogether, Plaintiff’s damages, inclusive of statutory interest but exclusive of any

         attorney’s fees or filing costs, total $102,387.92.

     60. All freight confirmations are strictly in the possession of Defendants. Thus, until full

         accounting and/or discovery is received, Plaintiff cannot precisely list every instance of

         underpayment.


Plaintiff Aleh Liniou’s employment

     61. During the time of Plaintiff Liniou’s and others’ similarly situated employment with

         the Defendants, he worked and works as a truck driver delivering goods across state

         lines.

     62. Mr. Liniou worked for DVL between March of 2014 and November of 2019 where he

         currently works as of the date of filing this Complaint. Throughout that period, Mr.

         Liniou took several breaks and leave of absences from his employment; some were due

         to medical issues, such as a six month break for knee surgery to repair a torn meniscus,

                                                    15
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 16 of 41 PageID #:471



   and other breaks were an opportunity for Mr. Liniou to gain experience driving other

   trucks, since DVL only offered flat beds at that time.

63. Ultimately, DVL was a better fit as Mr. Liniou thought at that time, and Mr. Liniou was

   employed there until the present day.

64. Mr. Liniou was hired by DVL to work for DVL and Altex, and drove a truck with DVL

   branding; Mr. Liniou also occasionally pulled loads for Altex Logistics and believes he

   has been compensated by Altex from time to time.

65. Aleh Liniou learned of the truck driver position at Defendant companies through the

   online forum Chicago.ru.

66. In early March of 2014, Mr. Liniou attended a hiring interview with Defendants Dovgal

   and Kim at DVL’s head office.

67. During Mr. Liniou’s interview, Defendants Dovgal and Kim told him that he could only

   work for Defendant Company and no other trucking company, and that this would be a

   full-time commitment on his part.

68. Defendants Dovgal and Kim promised to pay Mr. Liniou $0.52 for each mile driven,

   and to compensate him $75.00 for each ‘tarp’, $100.00 for each ‘layover’, and $30.00

   for ‘extra stops’.

69. Defendant Dovgal and Kim said to Plaintiff that they always pay their drivers in full all

   they are promised and on time.

70. Mr. Liniou accepted the offer. Defendant Dovgal handed Mr. Liniou some papers to

   sign, saying he didn’t need to know what they contained as it was all “standard stuff”,

   and stated that if Mr. Liniou refused to sign them, his employment would be terminated.

71. Mr. Liniou has low English proficiency, and asked for a translation of the documents,

   or for time to take the documents home and review them. Defendants Dovgal and Kim

                                             16
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 17 of 41 PageID #:472



   refused, stating that Mr. Liniou “did not need” an explanation of the terms contained

   within the documents. Due to Dovgal and Kim’s superior business sophistication and

   language skills, they convinced Mr. Liniou to trust them and he signed the papers in

   order to begin working.

72.During Plaintiff Liniou’s employment, he was and continues to be charged huge

   deductions from his pay, throughout each phase of his employment. Mr. Liniou was

   never warned of these deductions, nor did he ever consent to them, orally or in writing.

   Mr. Liniou was charged $1,000 for safety board damage, $800 for tires, $300 for log

   book violations, $1,300 for towing, $350 for trailer damage, and $4,800 for health

   insurance (for six months at $800 per month). He was also charged $30 per week for

   logbooks throughout his employment since November 2015, totaling $2,520 through

   the present day, and $84 per week for physical damages since July of 2019, totaling

   $1,596 through the present day.

73.Mr. Liniou was twice illegally charged an escrow deposit, which Defendants deducted

   from his pay. He was charged an escrow of $1,000 in March of 2014, which was later

   repaid to him in December of 2016, by which time Defendants had incurred statutory

   interest under the IWPCA for withholding Plaintiff Liniou’s pay. Mr. Liniou was then

   again charged a second escrow of $1,500 in July of 2019, which Defendants never

   repaid.

74. In total, Plaintiff Liniou was underpaid by a total of at least $14,000-15,000.00,

   whereby the actual amount of underpayments can be determined only after he obtains

   all of the requisite records from the Defendant companies.

75.Further, DVL and Altex required Plaintiff Liniou to have a cell phone and an internet if

   he was to be working for them so that the dispatchers could reach him and so that he

                                            17
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 18 of 41 PageID #:473



   could respond to dispatchers’ and other personnel instructions to me during my job

   duties performance. He was never compensated for his expenses of the phone and

   internet/data bills. He estimates that collectively, such expenses could amount to a sum

   in excess of $2500.00.

76.In addition, Plaintiff Liniou was also required to purchase a GPS system so that he could

   work for Defendant companies, and was never reimbursed for this expense. He paid

   approximately $400 for the professional GPS device.

77.Accordingly, over the course of Plaintiff Liniou’s employment with Defendant

   companies, he believes that he was unpaid or underpaid by an estimated amount of

   $19,000-20,000.00.

78.Furthermore, Defendants often made Plaintiff Liniou drive more hours than he

   physically could, as well as more hours than he was allowed by DOT regulations.

   Because of the Defendants’ demands that he drive an excessive number of hours, he

   believes that his health was undermined.

79.Defendants doctored Plaintiff Liniou’s logbooks after he submitted them to the company

   office. He has audio and video evidence of the Defendant companies’ staff doctoring

   the logbooks. Recently, he has been refusing to drive an excessive number of hours and

   he communicated his concerns to Dovgal.

80.Plaintiff Liniou knows other drivers discussed amongst themselves their complaints

   about identical practices by Defendant companies and Defendants Dovgal and Kim.

   Namely, being ordered to drive an excessive amount of hours, the logbooks being

   altered or doctored to reflect lesser time on the road that drivers would actually drive,

   and that the drivers who were paid on a per mile basis, complained about not being paid

   for all miles they would drive.

                                              18
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 19 of 41 PageID #:474



81.Similarly, Plaintiff Liniou knows other drivers like him who discussed that the

   Defendant companies were taking deductions from their pay unjustifiably and to which

   the drivers did not want to agree to and did not agree to. Plaintiff Liniou has firsthand

   knowledge that the drivers were afraid to do anything about it as they felt they could

   not fight back and that they could be fired. He also personally observed Defendant

   Dovgal making the decisions as to his compensation and policies in the company in

   general. He personally spoke with Defendant Dovgal about his compensation.

82.Plaintiff Liniou knows that all decisions about underpaying him, deductions from his

   pay, and other decisions as to his compensation were made personally by Dovgal, Alina

   and by his staff at his control and direction. This is because Plaintiff Liniou personally

   discussed the underpayments, escrow, and paychecks with Dovgal. Plaintiff Liniou

   knew and knows the drivers who work or used to work for Defendant companies who

   were afraid to complain to Dovgal because they were afraid to be fired.

83. In the time since these deductions were taken, $8,764.19 in statutory interest under the

   IWPCA has accrued, for a total of $22,580.19 to the date of filing this complaint.


Defendants’ control over Plaintiffs’ employment

84. Defendant Oleksandr Dovgal (“Defendant Dovgal”) and Defendant Alina Kim

   (‘Defendant Kim’) and other personnel of Defendant companies managed all of the

   Plaintiffs’ and others’ similarly situated work for Defendant Companies, including the

   number of hours worked, the distances driven, and the tasks performed by Plaintiffs

   and others similarly situated, including owner-operators.

85. Defendants Dovgal and Kim and other personnel of Defendant companies exerted full

   control over Plaintiffs’ workdays and working conditions. They dictated, controlled and

                                             19
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 20 of 41 PageID #:475



   ratified the wages paid, hours worked, tasks set, and all related employee compensation

   policies and practices, including that of company drivers and owner-operators.

86. Defendants Dovgal and Kim and other personnel of Defendant companies required

   Plaintiffs and all other similarly situated truck drivers to review and sign company

   paperwork in complicated legalese English presented to them at the head office and to

   complete the inspection of the equipment alongside Defendants’ officers at the head

   office. They also required the Plaintiffs and all other similarly situated truck drivers to

   submit to mandatory drug testing in nearby Illinois facilities in order to commence

   employment. These were mandatory conditions of employment, which Plaintiffs had to

   fulfill in order to continue working for Defendant companies.

87. Defendants Dovgal and Kim required Plaintiffs and others similarly situated to use the

   Defendants’ vehicles in performance of their duties, which were registered in Illinois

   and owned by Illinois-registered companies and displayed “DVL” signs on the vehicle

   siding; this company branding is solely owned and managed by Defendants Dovgal and

   Kim. As a result, Plaintiffs and similarly situated drivers exclusively drove vehicles

   with the Defendants’ branding. The requirement of displaying Defendant companies’

   signs, branding and DOT MC numbers was equally imposed on all owner-operators as

   a condition of employment.

88. Some drivers, beginning with around 2014-2015, as in the case of Plaintiff Tsybikov,

   were required to execute lease agreements to “lease” equipment, e.g the truck and

   trailer, from Defendant companies while one of the Defendant Companies remained the

   sole owner of such equipment at all times. Specifically, Plaintiff Tsybikov leased his

   truck from DVL, immediately “lease” the truck back to DVL, and would carry loads

   for either DVL or Altex Logistics under either company’s DOT motor carrier authority.

                                              20
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 21 of 41 PageID #:476



89. Such leases, which Plaintiff Tsybikov was made to sign, were nothing more than part

   of the Defendants’ intricate, unlawful scheme to misclassify the Plaintiff and others

   similarly situated drivers as independent contractors, as opposed to W-2 form

   employees. “Lease” drivers, including Plaintiff, were strictly prohibited from using the

   trucks in their possession “leased” from DVL to haul loads of any other company but

   DVL and related to DVL and to work for any other employer.

90. At least approximately 10% of the cargo that the Defendants required the Plaintiffs and

   putative class members to transport was cargo deliveries to and from the Defendants’

   customers located in Illinois. In furtherance of their transport duties and work for the

   Defendants, the Plaintiff and other similarly situated truck drivers spent approximately

   thirty percent of their time or more commuting through the State of Illinois, regardless

   of whether Defendants’ customers were in Illinois or not. All of the instructions that

   the Plaintiffs and putative class members would receive came from Defendant

   companies’ dispatchers in Illinois. On information and belief, approximately 70% of

   the putative class members permanently reside in the State of Illinois.

91. With respect to the owners-operators of their own trucks who worked for Defendant

   companies, Defendant companies and their executives, Individual Defendants,

   controlled every aspect of the drivers, including Plaintiffs’, work. Such control

   included, but was not limited to the following:

       a. Defendant companies required Plaintiffs and other similarly situated drivers to

           comply with instructions dictated by written and unwritten policies, procedures,

           and directives regarding Plaintiffs’ and other similarly situated drivers’ duties.

       b. Plaintiffs, as well as other similarly situated drivers, were required to report to

           or contact dispatchers employed by the Defendant companies in Illinois, at a

                                             21
Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 22 of 41 PageID #:477



       pre-set time determined by Defendant companies, at which time the Plaintiffs

       and other similarly situated drivers are provided with delivery assignments.

    c. Plaintiffs and other similarly situated drivers were instructed by Defendant

       companies which loads to pick up, the location of the loads/goods to be

       delivered, as well as the time the goods will be loaded onto the equipment.

       Plaintiff and other similarly situated drivers had and have no discretion with

       respect to which loads they would pick up or deliver or when. Additionally, the

       Defendant companies dictated and dictate the time by which the delivery must

       be made.

    d. Defendant companies employed and employ managers who had supervisory

       responsibility over Plaintiffs and other similarly situated drivers, and who could

       and did assign and direct their work.

    e. Plaintiffs and other similarly situated drivers were required to purchase and

       carry GPS, which allows the Defendant companies’ personnel to track where

       the drivers are throughout the day. Defendant companies’ dispatchers and

       supervisors also communicated with the Plaintiff and similarly situated drivers

       while they are driving via telephone in order to convey instructions and

       otherwise oversee the drivers.

    f. In order to be hired as owners-operators, the Plaintiffs and other similarly

       situated drivers were required to undergo background checks and drug tests.

    g. Defendant companies required Plaintiffs and other similarly situated drivers to

       obtain

       insurance from an insurer dictated by Defendant companies in specific amounts

       such as nontrucking liability insurance, occupational accident insurance,

                                         22
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 23 of 41 PageID #:478



           property damage and cargo insurance.

       h. If the Plaintiffs or other similarly situated drivers wish to take time off, the

           Defendant companies required them to give timely advance notice, and the

           Plaintiffs and other similarly situated drivers would be disciplined or terminated

           if they failed to provide such notice.

       i. Defendant companies’ personnel advised Plaintiffs and other similarly situated

           drivers that their refusal to drive a load that had been assigned to them would

           result in immediate termination of their employment.

92. As part of their strict control over Plaintiffs’ work, Defendants Dovgal and Kim

   required that the Plaintiffs and putative class members submit all bills of lading,

   logbooks, and other required paperwork to the Defendant Companies’ head office in

   Illinois. This requirement was imposed on drivers operating Defendant companies’

   equipment and owner-operators.

93. At no time during their employment, be it as a company equipment driver or owner-

   operator, could the Plaintiffs and other similarly situated drivers have their own

   customers and never had their own customers, could not choose and did not choose

   their own routes for delivery of cargo, could not and did not receive compensation or

   otherwise exchanged payment for their delivery other than being compensated by the

   Defendant companies, could not and did not negotiate any matters or bargains with any

   customers or brokers.

94. Plaintiffs and other similarly situated truck drivers shared similar job titles, followed

   the same policies and practices, performed similar duties, and as a result of Defendants’

   common scheme and unlawful deductions, were similarly subject to exploitation and

   denied compensation.

                                              23
 Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 24 of 41 PageID #:479



95. Defendants engaged in unlawful practices by refusing to withhold payroll and social

   security taxes or to pay their share of social security tax and unemployment tax for the

   benefit of Plaintiffs, and as to others similarly situated, thus causing Plaintiffs and

   others similarly situated damages in the amount of unpaid FICA and withheld taxes and

   additional sums to be paid by the Plaintiff and others similarly situated in place of

   Defendants.


Liability of individual defendants Dovgal and Kim

96. Defendants Dovgal and Kim had knowledge of the mutual assent between the Plaintiffs

   and Defendant companies to compensate the Plaintiffs for all of their work because the

   individual Defendants had themselves offered employment to Plaintiffs and promised

   to compensate them in full and on time based on a certain rate.

97. Defendants Dovgal and Kim similarly had knowledge of mutual assent between

   Defendant companies and other drivers as to the drivers working for the Defendant

   companies in return for compensation based on per mile basis or per hauled load basis

   and that the mutual assent to employment terms was formed based on promises to pay

   in full and on time.

98. Dovgal and Kim had knowledge of all agreements that the putative class members

   executed with Defendant companies because Dovgal and Kim were the ones to proffer

   such agreements to the drivers and execute such agreements on behalf of the Defendant

   companies.

99. Individual Defendants had actually entered into oral agreements with Plaintiffs and

   other similarly situated drivers (putative class members) on behalf of the Defendant

   Companies, and induced the Plaintiffs and other similarly situated drivers to enter into

                                            24
 Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 25 of 41 PageID #:480



   said agreements and to work for the Defendant companies. Plaintiffs began working as

   a result of promises by Dovgal and Kim that Defendant companies would pay the

   drivers the promised compensation in full and on time and that they were paying current

   drivers’ compensation in full and on time.

100.    Defendants Dovgal and Kim knowingly permitted or otherwise caused Defendant

   companies to wrongfully deny the payment of compensation to Plaintiff and putative

   class members by actively and affirmatively directing the Defendant companies’

   personnel to deny the earned and promised compensation.

101.    Both individual Defendants established policies for Defendant companies which

   violated the IWPCA: (1) at the beginning of running their transportation services

   enterprise, on or about September of 2011, when DVL Express was incorporated,

   Dovgal and Kim devised a scheme to misclassify the truck drivers as Independent

   Contractors and consequently, (2) underpay the Plaintiffs and putative class member

   truck drivers, and (3) make deductions from the compensation of Plaintiffs and other

   similarly situated drivers.

102.    Once the Defendant companies began hiring drivers, Defendants Dovgal and Kim

   implemented their scheme to violate IWPCA and commit fraud by having: (1)

   instructed Defendant companies’ personnel employees to issue the paychecks which

   reflected underpaid or reduced compensation and instructing Defendant companies’

   personnel to apply various deductions to Plaintiff’s compensation and compensation of

   similarly situated drivers; (2) as in some instances, refused to issue, or directed the

   Defendant companies’ personnel to refuse to issue, any paychecks at all to Plaintiff and

   other similarly situated drivers- putative class members; and (3) instructed Defendant

   companies personnel to doctor or otherwise falsify log books and freight/load rate

                                            25
 Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 26 of 41 PageID #:481



   confirmations.

103.      Defendants Dovgal and Kim implemented their exploitative scheme in full

   knowledge that most of the truck drivers they hired would take the job offered, not

   complain about underpayment of wages, and not seek any recourse in court or otherwise

   with government authorities. Dovgal and Kim targeted drivers who were and are

   immigrants, had low English language proficiency and lacked legal sophistication, so

   as to ensure a consistent power imbalance, which the individual Defendants used to

   their advantage and profit.

104.      Instead of running an honest business, Defendants Dovgal and Kim designed the

   above-described scheme of deductions and wage withholdings to take money from

   hard-working, vulnerable employees who could not or would not fight back.

105.      Defendant companies’ practices, as set up and implemented by Individual

   Defendants, violated multiple provisions of the Illinois Wage Payment and Collection

   Act.

106.      As a result of Defendant companies’ unlawful practices, as set up and

   implemented by Individual Defendants, the Defendant companies and Individual

   Defendants profited immensely. They benefited from reduced labor and payroll costs

   by making illegal deductions and otherwise withholding pay from Plaintiff and

   similarly situated drivers, as well as by doctoring logbooks and freight/load

   confirmations.

107.      As a result of Individual Defendants’ improper and willful actions causing the

   Corporate Defendants to fail to pay Plaintiffs and others similarly situated in

   accordance with the requirements of the IWPCA, Plaintiffs and others similarly situated

   putative class members suffered lost wages and other actual damages.

                                            26
 Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 27 of 41 PageID #:482



108.    Plaintiff further alleges that in addition to statutory violations, Individual

   Defendants    engaged     in    a   pattern        of   fraudulent   inducement,   fraudulent

   misrepresentation and fraudulent concealment as to him and similarly situated drivers.

   Defendants Dovgal and Kim also conspired to commit these common law offenses and

   the IWPCA violations, personally and on behalf of their respectively owned companies.

                                  VII. CLASS ALLEGATIONS

109.    Plaintiffs bring these claims for relief on their own and as a class action pursuant

   to Fed R. Civ. P. 23. The class is defined as:

              “All persons who have worked for Defendant companies as truck drivers and

             truck driver trainees in Illinois or otherwise have driven Defendant

             companies', their predecessors', successors', subsidiaries' and/or affiliated

             companies' trucks at any time during the relevant statutory period, and who

             entered into an Independent Contractor agreement individually or on behalf

             of another entity, oral or written, and personally provided freight cargo

             transportation services pursuant to that Agreement for Defendant companies

             and who have not been classified as employees of Defendant companies”.

             (Count I).

                “All persons who have worked for Defendant companies as truck drivers

             and truck driver trainees in Illinois or otherwise have driven Defendant

             companies', their predecessors', successors', subsidiaries' and/or affiliated

             companies' trucks at any time during the relevant statutory period, and

             personally provided freight cargo transportation services, against whom the

             Individual Defendants, on behalf of themselves and their respective

             Corporate Defendants, committed Civil Conspiracy to violate IWPCA and
                                                 27
 Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 28 of 41 PageID #:483



              perpetrate    Common     Law     Fraud    (promissory     fraud,   fraudulent

              misrepresentation or fraudulent concealment).” (Count II).

110.              The class or subclasses of plaintiffs, estimated 1000 drivers, is so

   numerous that joinder of all members is impracticable;

111. There are common questions of law and fact as to whether Defendants improperly

   misclassified the drivers as independent contractors and the drivers were and are in fact

   covered by the IWPCA; whether the drivers are entitled to recover the amounts

   deducted by the Company from their wages and an unpaid but earned compensation;

   that each driver has the same potential claim and types of damages, and these common

   questions of law and fact predominate over any possible questions affecting only

   individual members;

112.             The named Plaintiffs and their attorney will adequately protect the

   interests of the entire class.

113.              Class treatment in this particular case is the only appropriate means for

   the fair and efficient adjudication of the controversy because of the length of the

   dispute, the intimidation and retaliation threats and actions by Defendant over the

   course of many years, the amount of individual damages and the prohibitive costs of

   individual suits.

                                        Numerosity

114.    The total number of members of the proposed class represents approximately 1000

   individuals or more. The exact number of class members may only be determined from

   Defendants’ records. The proposed class is sufficiently numerous to make joinder of all

   of its members impracticable.

115.    The proposed class of approximately 1000 Defendants’ truck drivers, who were

                                             28
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 29 of 41 PageID #:484



   misclassified as independent contractors, denied full wages, proper payroll

   contributions and were not covered by workers’ compensation and unemployment

   insurance, to name just a few of Plaintiffs’ contentions, represent a sufficient number

   of individuals with respect to their complaint against Defendants.

116.    The amount of each claim is relatively small compared to the costs of bringing an

   individual claim, particularly when considering filing fees, motion practice, discovery,

   and the costs of commuting to depositions, appearing in court, hearings, and trial.

117.    The amounts of Plaintiffs’ and putative class members’ claims are very similar

   and range approximately between approximately $1,500 and $55,000, depending on the

   length of the employment, not including statutory interest and attorneys’ fees and costs.

   These amounts are based on what Plaintiffs can ascertain based on documentation they

   currently possess, and could change upon the review of all relevant documentation in

   possession of Defendants. The amounts claimed vary based on the length of truck

   drivers’ employment with Defendants. The amounts do not include contributions under

   FICA, penalties and interest which may only be determined after determining the full

   compensation that Defendant was required to pay Plaintiffs.

118.    The putative class members do not have the ability to bring the claims on their

   own behalf because of the prohibitive costs. Even if they had the ability to bring a suit

   on their own behalf, the likelihood of them doing so would be close to zero.

119.    The Plaintiffs believe that Defendants would intimidate Plaintiffs and putative

   class members and Plaintiffs and putative class members would not be able to oppose

   the Defendants if they were to stand up for their rights in court individually. Defendants

   oppressed them, violated their rights repeatedly and without any remorse, and

   intimidated them throughout the length of Plaintiffs’ and putative class members’

                                             29
   Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 30 of 41 PageID #:485



       employment. Defendants are highly likely to continue with the same tactics if Plaintiffs

       and other drivers were to sue individually or as a joinder.

 120.       There are at least approximately 1000 putative class members scattered across

       Illinois and the United States, who are truck drivers involved in an ongoing commute.

       It would be impractical and impossible for the Plaintiff to prosecute their claims

       individually or as a joinder because of geographic constraints.

 121.       The proposed class is made up of the “smaller guy”. The class consists of

       individual truck drivers, who, for the most part, are newly licensed commercial drivers,

       who are not sufficiently sophisticated to seek legal redress individually.

 122.       Joinder of all or even a substantial percentage of class members as individual

       plaintiffs clearly would be prohibitively expensive and impracticable for the same

       reason as if plaintiffs were to bring their claims individually.

                                                                  Commonality

 123.       All of Plaintiffs’ and putative class members’ claims have common questions of

       law because they all arise pursuant to violations of IWPCA and other common law

       causes of action, as described in this Complaint. There are numerous and substantial

       questions of law and fact common to all members of the stated class, including, but not

       limited to, the following:

124.        Whether Defendants unlawfully misclassified putative class members as

   independent contractors as opposed to W2 employees;

 125.       Whether Defendants failed to pay “wages” and “final compensation” by making

       unlawful deductions or withholdings from Plaintiffs’ paychecks;

 126.       Whether Defendants failed to make proper payroll contributions and other tax

       contributions and withholdings on behalf of Plaintiffs;

                                                  30
 Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 31 of 41 PageID #:486



127.    Whether Defendants failed to compensate class members for all the work they

   required according to the rate and wages Defendants promised to pay Plaintiffs and

   others similarly situated at hiring;

128.    Whether Defendants engaged in a pattern, practice or policy of making unlawful

   deductions from the pay of class members;

129.    Whether Defendants willfully failed to comply with state wage laws pursuant to

   IWPCA;

130.    Whether Defendants failed to pay final compensation to members of the proposed

   class, on time and in full, in accordance with IWPCA;

131.    Whether Defendants failed to compensate the truck drivers-trainees, to whom the

   Defendant promised compensation and with whom Defendants formed an employment

   agreement for trainees’ training for benefit of Defendants and provision of services to

   Defendants;

132.    Whether Defendants violated Section 3 of IWPCA which requires that every

   employer, at least semi-monthly, pay every employee all wages earned during the semi-

   monthly pay period. 820 ILCS 115/3;

133.    Whether Defendants violated Section 4 of IWPCA which requires that all wages

   earned by employee during the semi-monthly or bi-weekly pay period be paid to such

   employee not later than 13 days after the end of the pay period in which such wages

   were earned. 820 ILCS 115/4;

134.    Whether Defendants violated Section 5 of IWPCA which requires every employer

   to pay final compensation of separated employees in full, at the time of separation, if

   possible, but in no case later than the next regularly scheduled payday for such

   employee. 820 ILCS 115/5;

                                            31
 Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 32 of 41 PageID #:487



135.    Whether Defendants violated Section 9 of IWPCA which dictates that deductions

   by employers from wages or final compensation are prohibited unless such deductions

   are (1) required by law; (2) to the benefit of the employee; (3) in response to a valid

   wage assignment or wage deduction order; (4) made with the express written consent

   of the employee, given freely at the time the deduction is made […]. 820 ILCS 115/9.

   (emphasis added);

136.    Whether Defendants violated Section 10 of IWPCA, when they failed to notify

   employees, at the time of hiring, of the actual rate of pay and of the time and place of

   payment; when they failed to memorialize such notification in writing although it was

   feasible; when they failed to assure that both parties, the Employer and the prospective

   truck driver, acknowledge such notification in writing; when Defendants failed to notify

   employees of any changes in the arrangements, specified above, prior to the time of

   change; when Defendants failed to keep records of names and addresses of all

   employees and of wages paid each payday, and when Defendants failed to furnish each

   employee with an itemized statement of deductions made from their wages for each pay

   period. 820 ILCS §115/10.

137.  Whether individual Defendants Dovgal and Kim are liable for violations of
   IWPCA.

138.   Whether Defendants are liable for fraud in the inducement, fraudulent

   misrepresentation, fraudulent concealment, conspiracy to commit the aforementioned

   fraud, and conspiracy to violate the IWPCA.

139.    Whether Plaintiff and all class members are entitled to equitable relief pursuant to

   their actions for accounting, declaratory judgment, and unjust enrichment.

140.    Upon information and belief, there are no other class members who have an


                                            32
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 33 of 41 PageID #:488



   interest individually controlling the prosecution of his or her individual claims,

   especially in light of the relatively small value of each claim and the difficulties

   involved in bringing individual litigation against one’s employers. However, if any

   such class member should become known, he or she can “opt out” of this action in

   accordance with federal rules of civil procedure as applicable to actions pursuant to

   IWPCA.

141.     Plaintiff anticipates that Defendants will raise defenses that are common to the
   class.

                                          Typicality

142.   The named Plaintiffs are adequate representative of the class because all potential

   plaintiffs were subject to Defendants’ uniform practices and policies. Further, the named

   Plaintiffs and the potential class plaintiffs have suffered the same type of damages as a

   result of Defendants’ practices and policies.


                                       Adequacy

143.    The named Plaintiffs will fairly and adequately protect the interests of the class.

144.    Plaintiff Tsybikov is ideally situated to represent three potential sub-classes: (1)

   company truck drivers compensated on a per mile basis; (2) company truck drivers

   operating under “lease” agreements and compensated on a percentage of a freight/load

   confirmation basis; and (3) owner-operators of their trucks and compensated on a

   percentage of a freight/load confirmation basis, as he worked under all three

   categorizations for Defendant companies. Both named Plaintiffs are ideally situated to

   represent the first sub-class of drivers compensated on a per mile basis.

145.    Plaintiffs’ interests are not and cannot be antagonistic or in conflict with the class

   as Plaintiffs and all members of proposed class would like to seek compensation for the

                                             33
        Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 34 of 41 PageID #:489



          work they performed. The named Class Representative and proposed class members

          have the common interest of determining whether Defendants are liable for money

          damages to the proposed class for violations of their rights under IWPCA, and under

          causes of action under Illinois Common Law as set forth in this Complaint.

      146.     Plaintiffs have retained experienced counsel who is competent in handling

          complex litigation with many years of experience in prosecuting Wage and Hour

          actions in Illinois state court, and recently in Federal Court, including numerous Class

          Action lawsuits pursuant to IWPCA.

Rule 23(b) Class Action Maintainable

      147.   Finally, a class action is the only realistic method available for the fair and efficient

          adjudication of this controversy. The expense and burden of individual litigation make

          it impractical for members of the Class to seek redress individually for the wrongful

          conduct alleged herein. Were each individual member required to bring a separate

          lawsuit, the resulting multiplicity of proceedings would cause undue hardship and

          expense for the litigants and the Court and would create the risk of inconsistent rulings

          which would be contrary to the interest of justice and equity.


                     VIII. COUNT I: VIOLATIONS OF THE ILLINOIS
                       WAGE PAYMENT AND COLLECTION ACT

      148.     Plaintiffs re-allege and incorporate paragraphs 1 through 147 above as and for

          paragraph 148 of this Count I.

      149.     Each corporate Defendant is an “employer” within the meaning of Section 115/2

          of IWPCA. Each individual Defendant is an “employer” within the meaning of Section

          115/2 of the IWPCA.

      150.     Defendants violated Section 115/2 of the IWPCA by misclassifying Plaintiffs and

                                                     34
 Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 35 of 41 PageID #:490



   those similarly situated.

151.    Defendants violated Section 115/3 and Section 115/4 of the IWPCA by failing to

   pay Plaintiffs and those similarly situated their wages in a timely manner.

152.    Defendants violated Section 115/5 of the IWPCA by failing to pay Plaintiffs their

   final compensation in full and in a timely manner.

153.    Defendants violated Section 115/9 of the IWPCA by making unauthorized

   deductions from the paychecks of Plaintiffs and those similarly situated. These

   deductions were not required by law, did not benefit Plaintiffs, were not made in

   response to a valid wage assignment order, and were not made with the express written

   consent of employees.

154.     Defendants violated Section 115/9.5 of the IWPCA for failing to reimburse the

   current employees-drivers (or otherwise employed since January 2019) for all necessary

   expenditures or losses incurred by the employees-drivers within the corporate

   Defendants' scope of employment and directly related to services performed for the

   Defendant companies beginning with January 1, 2019, including Plaintiff Liniou.

155.    Defendants violated Section 115/10 of the IWPCA by failing to notify Plaintiffs

   and those similarly situated of their true rate of pay in writing or orally at any point.

156.      The total amount Mr. Tsybikov’s damages for the three years of his employment

   with Defendant companies is approximately $55,082 without interest accrued, and

   $102,387.92 with interest accrued to date but excluding attorney’s fees and costs.

157.    The total amount of Plaintiff Liniou’s damages is $13,816, to date, and in the time

   since these deductions were taken, $8,764.19 in statutory interest under the IWPCA has

   accrued, for a total of $22,580.19 to the date of filing this complaint.

158.      Individual Defendants Dovgal and Kim are personally liable for the corporate

                                              35
   Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 36 of 41 PageID #:491



     Defendants’ violations of the IWPCA, pursuant to Section 115/13 of the IWPCA

     because they intentionally or otherwise knowingly permitted Corporate Defendants to

     violate IWPCA.

 159.        Defendants are liable for all interest incurred, and attorney’s fees and costs,

     pursuant to Section 115/14 of the IWPCA.

Punitive Damages

 160.     Defendants knowingly and willfully violated the IWPCA, being employers, who,

     being able to pay wages, and being under a duty to pay, willfully refused to pay as

     provided in the IWPCA, with intent annoy, harass, oppress, hinder, delay and defraud

     their drivers.



                              IX. COUNT II: CIVIL CONSPIRACY

 161. Plaintiff re-alleges and incorporates paragraphs 1 through 160 above as and for

     paragraph 161 of this Count II.

 162. At the time when Defendants Dovgal and Kim incorporated and set up DVL Express

     in 2011, these two individual Defendants entered into an agreement with each other to

     defraud the truck drivers they were to hire, misclassify them as independent contractors

     as opposed to employees as to further violate various provisions of the IWPCA by

     taking unlawful deductions of chargebacks of expenses, fines and penalties. They

     further developed their agreement in the following years as to forge or “doctor”

     logbooks and freight confirmations based on which the drivers’ compensation would

     be calculated and paid

 163. Individual Defendants knew that they would represent false statements of material

     fact to Plaintiffs and others similarly situated and conceal material facts from them in
                                              36
 Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 37 of 41 PageID #:492



   order to induce them to accept employment offers with Defendant companies.

164. Individual Defendants also knew that to implement and further their scheme to

   defraud and to violate IWPCA, as well as multiple other laws and regulations, both

   state and federal, they would need to have an agreement to perpetrate the fraud and

   implement the misclassification and underpayment schemes, and to act in concert to

   ensure that all Corporate Defendants and their agents and employees comply with their

   fraudulent intent.

165. Individual Defendants developed a scheme to misclassify the truck drivers as

   independent contractors, to withhold the compensation from truck drivers, to not pay

   them in a timely manner, and not pay them final compensation and all wages that they

   would earn. In short, they conspired to set up a scheme to violate Section 2 of IWPCA

   by misclassifying their employees-truck drivers as independent contractors and then

   multiple provisions of IWPCA.

166. Individual Defendants knew that they had no right under the IWPCA to withhold

   wages Plaintiffs and others similarly situated drivers earned.

167. By their actions, Defendants caused and continue to cause injury to Plaintiffs and

   others similarly situated by way of unpaid wages, unpaid final compensation, untimely

   and delayed payment of wages, by not paying payroll tax, unemployment insurance,

   workers compensation, and other like contributions on behalf of Plaintiffs and others

   similarly situated to relevant state and federal agencies.

168. Individual Defendants committed overt acts in furtherance of the common scheme

   by advertising job positions with Corporate Defendants, interviewing Plaintiffs and

   others similarly situated, making false statements of material facts and withholding true

   material facts, by offering them jobs and hiring them but then misclassifying them as
                                             37
  Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 38 of 41 PageID #:493



   independent contractors, by not paying them wages earned and final compensation, by

   forging documents or directing Corporate Defendants’ personnel to forge the

   documents, such as logbooks and freight/load confirmations, based on which the

   reduced compensation was calculated and paid..

169. Individual Defendants committed civil conspiracy against Plaintiffs and others

   similarly situated. Namely, to commit IWPCA violations. The actions of Individual

   Defendants and the conduct constituting civil conspiracy are imputed to Defendant

   companies that each individual Defendant respectively owns, controls, directs and

   operates.

170. Defendants’ conspiracy against Plaintiffs and others similarly situated is vexatious,

   harassing, and in bad faith.

171. That in addition to the amount of wages and/or final compensation the Defendants

   owe Plaintiffs and others similarly situated drivers as a result of their conspiracy to

   defraud them and violate IWPCA, and attorneys’ fees and costs incurred as a result of

   this action, Plaintiffs and others similarly situated drivers are also entitled to punitive

   damages because:

172. The commission of civil conspiracy in Illinois is an intentional tort, and also is a

   violation of Illinois Wage Payment and Collection Act, whereby the knowingly and

   willingly committed violation of that Act also constitutes a criminal violation of the

   laws of this state (820 ILCS 115/14); and

173. Individual Defendants’ civil conspiracy was and is a deliberate attempt to lure

   Plaintiff and other similarly situated drivers into working for Defendant companies

   without due compensation for their service, as well as annoy, harass, oppress, and

   intimate Plaintiff and others similarly situated - who do not have the financial and legal
                                              38
Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 39 of 41 PageID #:494



 resources that the Defendants have at their disposal - into abandoning a legal right

 which Plaintiff and others similarly situated properly asserted (i.e. to be paid the

 compensation by their employer which, by all accounts, they have earned and which is

 due and owing pursuant to the Illinois Wage Payment and Collection Act).


          X.      PRAYER FOR RELIEF

 WHEREFORE, Plaintiffs pray that this Honorable Court:

a. Certifies the class and appoint Plaintiffs and Plaintiffs’ counsel to represent the class;

b. Finds that the Corporate Defendants violated the Illinois Wage Payment and

Collection Act, 820 ILCS § 115/1, § 115/2, § 115/3, § 115/4, § 115/5, § 115/9, § 115/10,

and § 115/14, hold the Defendant companies severally and jointly liable for damages in

excess of $5,000,000.00, and that Individual Defendants are personally jointly and

severally liable for the Corporate Defendants’ violations of IWPCA under Section 13 of

the IWPCA;

c. Finds that Defendants Dovgal and Kim entered into a conspiracy to commit violations

of the IWPCA, for their own personal benefit and for the benefit of respectfully managed

principal Corporate Defendants;

d. Requires that the Defendants must pay punitive damages for their willful and wanton

   conduct as alleged herein;

e. Awards statutory attorneys’ fees and costs pursuant to 820 ILCS § 115/14(a) or

   pursuant to a judgment on Common Law causes of action of civil conspiracy, as well

   as punitive damages, and

f. Grants such other relief as this Court deems appropriate.


                                                                     Respectfully submitted,
                                           39
       Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 40 of 41 PageID #:495




                                                 By: _____________________________
                                                     Julia Bikbova, Plaintiffs’ Attorney

Julia Bikbova
Bikbova Law Offices, P.C.
666 Dundee Road, Suite 1604
Northbrook, IL 60062
(847) 730-1800
julia@bikbovalaw.com
ARDC 6291400




                                           40
        Case: 1:19-cv-03334 Document #: 27 Filed: 11/20/19 Page 41 of 41 PageID #:496



                                CERTIFICATE OF SERVICE

      I, Julia Bikbova, hereby certify that on November 20, 2019, the foregoing was filed

electronically. Notice of this filing will be sent to the following individual by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                        Michael A. Haber
                                        Cara M. Gaziano
                                          Jamie L. Ross
                                     Kalcheim Haber, LLC
                                134 N. LaSalle Street, Suite 2100
                                       Chicago, IL 60602
                                        Ph: 312-236-9445
                                  mhaber@kalcheimhaber.com
                                 cgaziano@kalcheimhaber.com
                                   jross@kalcheimhaber.com

                                                           _______________________________
                                                            Julia Bikbova, Attorney for Plaintiffs




                                                   41
